Citation Nr: 1210147	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-26 268	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for plantar wart of the right foot.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted entitlement to service connection for a plantar wart of the right heel and assigned a noncompensable (0 percent) disability rating, effective July 8, 2008.  

The Roanoke, Virginia RO currently has jurisdiction. 

In a January 2011 rating decision, the Roanoke RO increased the Veteran's disability rating for his service-connected right heel plantar wart to 10 percent, effective the date of his claim, July 8, 2008.

In his substantive appeal, the Veteran indicated that he wished to attend a hearing before a Veterans Law Judge at the RO (Travel Board). The Veteran was scheduled for this hearing in January 2012.  He was sent proper notification of the hearing in a December 2011 letter, which also informed him that if he did not report to the hearing and did not inform the Board of his reason for his failure to appear, his request would be considered withdrawn.  The Veteran did not report to his scheduled hearing, and has not provided good cause for his failure to appear.  As such, his request for a hearing is considered withdrawn. 38 C.F.R. § 20.704(d) (2011).

In a July 2010 letter to his congressman, the Veteran appears to raise a claim for service connection for gastrointestinal and back disabilities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if further action is required on his part.



RAMAND

The Veteran has repeatedly stated that he began receiving treatment at the McGuire VA Medical Center (VAMC) in 1989 for his right foot disability.  On the most recent VA examination in July 2011, he reported that the treatment had taken place from 1989 to 1994.

In November 2008, the McGuire VAMC informed the RO that "the information you requested is enclosed."  The record does not show what information was requested, but the records showed treatment only beginning in 1993.  

VA has a duty to obtain records of relevant VA treatment.  38 U.S.C.A. § 5103A(b)(c) (West 2002).  VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record." Id.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Although the McGuire VAMC records were created prior to the effective date of service connection, VA is required to consider the entire medical history of the disability, and records of treatment prior to service connection must be obtained.  See Moore v. Shinseki, 555 F.3d 1369 (Fed.Cir. 2009) (requiring that VA obtain service treatment records in conjunction with a claim for increased rating).  Since the record does not show that records of earlier treatment were requested, that the earlier records do not exist; or that further efforts would be futile; further efforts must be undertaken.

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The Veteran has indicated that his service-connected right heel disability has limited his opportunities for employment.  At the July 2011 examination the examiner commented that the right foot disability caused "a partial impairment physical activities of employment."  It is not clear from the record whether the Veteran is employed or whether the examiner found that the service connected disability precluded gainful employment for which the Veteran would otherwise be qualified.  Further clarification is needed.

Accordingly, this case is REMANDED for the following:

1.  The Veteran should be asked to clarify whether he has been unemployed during any period since July 8, 2008, and if so, whether he is claiming that such unemployment was caused by service connected disability.

2.  If he is contending that he has been unemployed at any time since July 8, 2008 due to service connected disability; he should be asked to complete a formal application for TDIU.

3.  He should then be provided VCAA notice with regard to the claim for TDIU.

4.  The agency of original jurisdiction (AOJ) should obtain all records of the Veteran's treatment for a right foot disability at the McGuire VAMC from 1989 to 1994.

Efforts to obtain these records should continue until they are obtained, it is reasonably certain that the records do not exist, or that further efforts to obtain the records would be futile.

5.  If the Veteran is reporting periods of unemployment since July 8, 2008 attributable to service connected disability, the AOJ should adjudicate all pending service connection claims, including those for service connection for gastrointestinal and back disabilities.

6.  If the Veteran is reporting periods of unemployment since July 8, 2008 attributable to service connected disability, the AOJ should obtain an opinion as to whether the service connected disabilities preclude all gainful employment for which the Veteran would otherwise be qualified.  The examiner should review the claims folder and provide a rationale for the opinion.

7.  If the Veteran is reporting periods of unemployment since July 8, 2008 attributable to service connected disability, and does not meet the percentage requirements of 38 C.F.R. § 4.16(a) (2012); the claim for TDIU should be referred to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b) (2012).

8.  If any benefit for which an appeal has been perfected remains on appeal, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




